Citation Nr: 1506267	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1944 to July 1946.  The Veteran died in October 2010, and the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claims file was subsequently transferred to the RO in Muskogee, Oklahoma.  

In September 2012, the Veteran testified at a videoconference Board hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), which was rated as 100 percent disabling.  

2.  PTSD was listed on the Veteran's death certificate as one of the "other significant conditions contributing to death but not resulting in the underlying cause."  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, a service connected disability contributed substantially or materially to cause or hasten the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Appellant in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

Dependency and Indemnity Compensation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014).  VA death benefits are payable if a veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2014).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Appellant has claimed entitlement to service connection for the cause of the Veteran's death.  She essentially contends that the PTSD, which was service-connected and rated as 100 percent disabling, was a contributory cause of the Veteran's death.

The Veteran died in October 2010.  The Veteran's death certificate lists the immediate cause of death as cardiac arrest, due to respiratory failure, with an underlying cause of restrictive lung disease.  Listed under "other significant conditions contributing to death but not resulting in the underlying cause" of death are PTSD, cor pulmonale, and peripheral vascular disease.  

At the September 2012 videoconference Board hearing, the Appellant and her representative argued that the Veteran was restrained while receiving medical care, which exacerbated his PTSD, which in turn caused the Veteran's cardiac arrest, the Veteran's primary cause of death.  The Appellant described the Veteran's prior symptomatology of his PTSD and stated that restraining the Veteran caused him extreme anxiety and triggered his PTSD, which brought on his cardiac arrest.  The Appellant stated that while receiving health care near the end of his life, the Veteran was restrained by medical staff.

The medical evidence of record shows a history of the Veteran having physical symptoms due to anxiety.  In a May 1996 submission from Wheeling Medical Group, medical staff stated that the Veteran "has severe panic disorder-anxiety and dreams about World War II.  [The Veteran] wakes up at times screaming and sweating causing over twenty hospital stays from 1992 to 1996."  A letter dated from April 1996 from the Primary Care Group, signed by Dr. D.N., stated that she and other doctors had difficulty determining whether the Veteran suffered from chronic angina or a panic disorder problem.  The letter also included that the Veteran stated to Dr. D.N. that he would sometimes have dreams and flashbacks to World War II, and that he would wake up sweating with pain around his heart.  A letter from M.B., MD written in April 1996 stated that the Veteran suffered from nightmares and flashbacks which aggravated his heart disease, high blood pressure, and panic disorder.  The physician stated that on at least one occasion the Veteran relived his military experience and had to be sedated.  In August 1996 a VA examiner stated that the Veteran had at least thirty hospitalizations because of recurrent chest pain which originated from anxiety.  

VA sought an opinion on the Veteran's cause of death in April 2011.  The VA physician stated that "review of current literature, provides no link between PTSD and restrictive lung disease" and that "the restrictive lung disease would have led to the Veteran's death with or with out a diagnosis of PTSD."  The physician concluded that the Veteran's service-connected conditions did not substantially contribute to or hasten the Veteran's death.

In March 2013, the Veterans Benefits Administration (VBA) issued Fast Letter 13-04, "Simplified Processing of Dependency and Indemnity Compensation (DIC) Claims," to Pension Management Center and Veterans Service Center Personnel.  It noted that "[t]his letter rescinds or clarifies prior guidance on the processing of DIC claims to ensure timely delivery of benefits to vulnerable survivors who have an immediate need for supplemental income following the death of a Veteran."  The aim of this fast letter was to identify "some obstacles to timely delivery of benefits to eligible survivors" and to "expedite processing of DIC claims" by "eliminating certain redundant development actions and performing limited screening."  

Fast Letter 13-04 directed the following procedure be implemented in screening evidence for service connection:

For DIC claims where the cause of death listed on the death certificate matches one or more of the deceased Veteran's service-connected disabilities, take immediate action on the claim by referring it to a rating team for a decision without further development regarding the cause of death.  Evidence of service-connected disability in the Corporate Record is sufficient to establish service connection for the underlying disability.  Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death.  If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the Veteran's death.  Do not develop further for the causal connection between the Veteran's service-connected disability and the cause of death.

(Emphasis added.)

The Board notes that it is not bound by VA Fast Letters.  Nonetheless, the letter in question implements adjudication procedures that are favorable to the Appellant in this case, and that those procedures have been directed to be applied by Regional Offices around the country.  Thus, because the Veteran's death certificate listed PTSD, a service-connected disability, VA can presume that PTSD contributed substantially and materially to the Veteran's death, and grant the Appellant's claim per se.  

The Board notes the negative opinion of record by VA staff in April 2011 and find it of little probative value.  The physician failed to discuss the Veteran's long-standing medical history of cardiac problems due to the Veteran's PTSD.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  

Ordinarily an opinion regarding the cause of death of the Veteran's death falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  However, when considering lay evidence, the Board must determine, on a case by case basis, whether lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).    

In the instant appeal, the Veteran's long medical history of cardiac problems and chest pain due to his PTSD is well-documented.  The Appellant's observation that the Veteran experienced extreme difficulty and unease when he was restrained in a manner similar to his prior PTSD flare-ups is competent lay testimony, as the Appellant had previously seen such events.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, combined with the Veteran's death certificate, the Board finds that the Appellant's contention as to the Veteran's cause of death is equally probative if not more probative based on the evidence of record.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that the Veteran's PTSD was a contributory cause of death.  Accordingly, the appeal is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


